Fourth Court of Appeals
                               San Antonio, Texas
                                   September 20, 2016

                                  No. 04-16-00312-CV

                         Carmelita RILEY and Anthony J. Pena,
                                      Appellants

                                            v.

Lizette TORRES, Paula Pueblitz, San Juanita Valdez, and Puig Management and Rentals, LLC,
                                        Appellees

                From the 341st Judicial District Court, Webb County, Texas
                           Trial Court No. 2012CVF001192 D3
                   Honorable Rebecca Ramirez Palomo, Judge Presiding


                                     ORDER
       Appellants' motion for extension of time to file brief is hereby GRANTED. Time is
extended to October 17, 2016.



                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of September, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court